 

 Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated as of July 19, 2018 (“Effective Date”),
between IRACH B. TARAPOREWALA, 24 Carhart Ave. #204, White Plains, NY 10605
(“Employee”), and NanoViricides, Inc., a corporation with offices at 1 Controls
Drive, Shelton, CT 06484 (“the Company”).

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms pursuant to which the Company will employ the Employee and the
Employee will serve as an employee of the Company.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties hereto, intending to be legally bound, agree as
follows:

 

1.       Employment.

 

The Company agrees to employ the Employee, and the Employee hereby agrees to
such employment, subject to the terms and conditions set forth in this
Agreement.

 

2.       Term.

 

The term of this Agreement shall commence on September 1, 2018 and shall
continue for three (3) years, i.e., ending August 31, 2021, but subject to the
approval of the Board of Directors, renewable annually thereafter upon approval
of the Board of Directors, provided that either party can terminate the
employment at any time, for any reason, upon 30 days’ notice (the “Employment
Period”).

 

3.       Position and Duties.

 

A.       Chief Executive Officer, and shall be nominated to serve as a member of
the Board of Directors subject to election at the next Annual or Special Meeting
of shareholders of the Company, and perform the usual duties of said offices.
Employee shall have responsibility, subject to direction of the Board of
Directors, for participating in the management and direction of the Company’s
business and operations, and shall perform such specific other tasks consistent
with such position as may from time to time be assigned to him by the Board of
Directors. The Employee shall devote his business time to the performance of his
duties hereunder, and shall devote his labor, skill, attention, and best effort,
skills and abilities in a manner that will faithfully, competently and
diligently further the business and interests of the Company. Upon the
commencement of the Employment Period, the Employee shall fulfill such general
management duties and responsibilities as are consistent with the position of
Chief Executive Officer, at the direction of the Board of Directors. In his
capacity as Chief Executive Officer, the Employee shall endeavor to (i) obtain
financing and present to investors, (ii) identify and strategize the
requirements for preclinical and clinical development of the Company’s drug
candidates; (iii) identify markets for the Company’s products and services; (iv)
maintain, expand, and improve the Company’s profile in the financial markets;
(v) develop strategies and operational plans for bringing the Company’s products
to market; (vi) identify potential business partners for strategic or marketing
alliances; (vii) establish budgets and control costs with regard to the
foregoing; (ix) implement the Company’s business strategies; and (x) perform
such other tasks as relate to the growth of the Company’s business. The Company
shall provide the necessary support, including financial and administrative
support, to the Employee for the execution of his duties.

 



 Page 1 of 18 

 

 

B.       Employee shall primarily be based at 1 Controls Drive, Shelton,
Connecticut. The Employee agrees that he will travel to whatever extent it is
reasonably necessary in the conduct of the Company’s business; provided,
however, that the Employee shall not be required directly or indirectly to
relocate without his consent.

 

 

C.       Employee may accept appointments to company board level positions or
Scientific Advisory positions with other companies, or with an industry society
or association during and concomitant with the period of this Agreement,
provided that: (a) such commitment(s) is/are not in violation of the Non-Compete
clause of this Agreement; and (b) Employee obtains prior unanimous approval from
the Board of Directors of the Company, and (c) the time commitment for such
positions do not adversely affect Employee’s commitment and work performance for
the Company.

 

4.        Representations of Employee.

 

Employee represents and warrants that neither the execution nor delivery of this
Agreement nor the performance of his duties hereunder violates the provision of
any other agreement to which he is a party or by which he is bound. Employee
further agrees to indemnify Company for all damages in the event that this
representation is breached.

 

5.       Indemnification.

 

A.       Subject to the provisions of the Company’s Articles of Incorporation,
as amended from time to time, the Company shall indemnify the Employee to the
fullest extent permitted by the Revised Statutes of the State of Nevada, as
amesnded from time to time, for all amounts (including, without limitation,
judgments, fines, settlement payments, expenses, and attorney’s fees) actually
and necessarily incurred or paid by the Employee in connection with any action,
suit, investigation, or proceeding arising out of or relating to the performance
by the Employee of services for, or the acting by Employee as an officer or
employee of, the Company, or any other person or enterprise at the Company’s
request provided that he acted in good faith, for a purpose which he reasonably
believed to be in the best interests of the Company and, in criminal actions or
proceedings, in addition, had no reasonable cause to believe that his conduct
was unlawful. The Employee’s expenses incurred in any such action, suit,
investigation or proceeding shall be advanced as incurred upon an undertaking by
the Employee to repay such expenses if they are subsequently finally adjudicated
and not indemnifiable.

 



 Page 2 of 18 

 

 

B.       No indemnification may be made to or on behalf of the Employee if a
judgment or final adjudication adverse to the Employee establishes that his acts
were committed in bad faith or were the result of active and deliberate
dishonesty and were material to the cause of action so adjudicated, or that he
personally gained in fact a financial profit or other advantage to which he was
not legally entitled.

 

C.        The Company shall maintain appropriate levels of D&O insurance as well
as other insurance for general business and product liability insurances.

 

D.        Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company which is subject to recovery under any law, government
regulation, or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement.

 

6.       Compensation and Benefits.

 

A.       Base Salary. As compensation for the Employee’s services hereunder
during the Employment Period, the Company shall pay the Employee a base salary
of Three Hundred Sixty-Thousand Dollars and Zero Cents ($360,000.00) per annum,
less usual statutory deductions, commencing September 1, 2018, and through the
Employment Period of the Agreement unless amended by the Compensation Committee
(“Base Salary”). Any Base Salary payable hereunder shall be paid in regular
intervals in accordance with the Company’s normal payroll practices, but no less
frequently than once each month.

 

B.       Fringe Benefits.

 

The Employee shall be entitled to participate in all fringe benefits the Company
provides for its employees generally and such other benefits as the Company
provides generally for its senior executives in accordance with the eligibility
requirements contained in the Company Employee Handbook. Such fringe benefits
may include paid time off (vacation and sick days), medical insurance coverage
(health, dental and vision) and an employee retirement plan, as may exist from
time to time. In general, Company fringe benefits may be modified from time to
time and such modifications shall be reported into the Employee Handbook. The
Employee shall be advised of such modifications in writing.

 

(i)       Medical Insurance.

 

The Company will determine medical insurance coverage under the Company plan
based on a monthly premium cost of approximately $1,500.00, where Employee shall
be responsible for 25% of the premium for individual coverage and 50% of the
premium for spousal coverage or the Company will reimburse Employee’s costs
under his own medical insurance plan on the basis of 75% (individual) and 50%
(spousal) of maximum costs of a monthly $1,500.00 premium.

 



 Page 3 of 18 

 

 

(ii)       Life Insurance.

 

The Company shall reimburse Employee up to $3,000.00 per annum for Employee to
maintain his own life insurance plan.

 

(iii)       Retirement Benefits.

 

The Company does not have a traditional retirement benefits plan at present. The
company has a “Simple IRA contributory plan” in which each employee’s account is
held at TD-Ameritrade and in which the employee owns and administers his or her
own account. The current provisions are that the employee can contribute up to
15% of their annual salary or a maximum of $6,000 a year into their Simple IRA,
with the company offering to match the employee’s contribution up to 3% of the
employee’s salary limited to an amount not to exceed $6,000.

 

C.       Grant of Stock Options. As an incentive towards the ultimate success of
the Company, and to provide leadership authority to the Employee, the Company
will grant to Employee incentive stock options to purchase 300,000 shares of the
Company’s common stock, par value $0.001 per share (the “Stock Options”) at an
exercise price of 20 percent above closing bid price of the Company’s common
stock as of the Effective Date and the Employee accepts such grant for himself
and his successors and assigns. Employee’s rights in and to the Stock Options
shall vest as follows: One third (100,000 shares) of the Stock Option shall vest
upon execution of this Agreement; one third (100,000 shares) shall vest upon the
first anniversary of the date of this Agreement; and one third (100,000 shares)
shall vest upon the second anniversary of the date of this Agreement. The Stock
Options shall also contain a cashless exercise provision. The form of the Stock
Options is attached hereto as Annex A.

 

Upon a termination of employment for any reason, including without limitation,
termination by the Company for Cause, voluntary resignation by the Employee or
the Employee’s Death, Disability or Retirement, as defined in Section 6 below,
the unvested Stock Options shall be forfeited by the Employee and cancelled and
surrendered to the Company without payment of any consideration to the Employee.

 

D.       Performance Milestones. The Employee shall be eligible to earn a bonus
(the “Milestone Bonus”) based on the Company’s achievement of certain milestones
as set forth in Annex B, so long as the Executive is employed by the Company on
the date the milestone was achieved.

 

E.        Performance Bonus. The Employee’s performance shall be reviewed by the
Executive Committee no less frequently than annually and the Executive Committee
shall assist and advise the Compensation Committee of the Board of Directors as
to grants of cash and/or non-cash performance bonus awards in the form of
restricted common stock, stock options or warrants, Preferred Series A shares,
increase in base salary, or additional incentive awards, based upon performance
evaluation by the Executive Committee. The Employee shall not vote on matters
specifically and solely related to his/her compensation.

 



 Page 4 of 18 

 

 

Notwithstanding the foregoing, the Company may or may not pay Employee a
performance bonus as determined by the Board, solely in its discretion. The
Board’s decision to issue a performance bonus to Employee in any particular year
shall have no effect on the absolute discretion of the Board to grant or not to
grant a performance bonus in subsequent years. A performance bonus may be
granted based upon Employee, Group, and Company performance, general economic
conditions, and the ability of the Company to provide for a bonus, among other
considerations. Any determination to award a performance bonus shall be made
after Board review of the aforesaid criteria. Any performance bonus when granted
may be paid in the form of cash or a non-cash award or a combination thereof at
the Company’s discretion.

 

F.       Expense Reimbursement. The Employee is required to obtain unanimous
approval of the Executive Committee for all events that would require expense
reimbursement.

 

The Company shall promptly pay the reasonable and approved expenses incurred by
the Employee in the performance of his duties hereunder, including, without
limitation, those incurred in connection with business-related travel,
telecommunications, and entertainment, or, if such expenses are paid directly by
the Employee, shall promptly reimburse the Employee for such payment, provided
that Employee has properly accounted therefore in accordance with the Company’s
written policy of which the Employee has had reasonable prior notice.

 

G.        Portable or Cellular Telephone. The Company shall reimburse the
Employee for business-related expenses incurred in the use of a portable or
cellular telephone.

 

H.       Nomination of Independent Director. The Employee shall have the right
to nominate one independent member to the Company’s Board of Directors subject
to the approval of the Company’s Nominating Committee and affirmative vote of
the Board of Directors immediately upon execution of this agreement.

 

7.       Termination and Compensation Provisions.

 

Notwithstanding any other provisions of this Agreement, the Employee’s
employment may be terminated:

 

A.       By the Company for Cause upon notice to the Employee. “Cause” shall
mean: (i) breach by the Employee of any material provision of this Agreement and
the expiration of a 30-business day cure period for such breach after written
notice thereof has been provided to the Employee, (ii) gross negligence or
willful misconduct of the Employee in connection with the performance of his
duties under the Agreement, or (iii) the Employee having engaged in fraud,
embezzlement, theft, commission of a felony or, except as may be required by law
or upon advice of counsel, his having been proven to have made an intentional
unauthorized disclosure with the knowledge that such disclosure would materially
harm the Company’s interests including, but not limited to, trade secrets or
other proprietary information of the Company or a subsidiary in violation of
written policies regarding disclosure of trade secrets and the Company believes
that such disclosure has damaged the Company or its subsidiary in a material
manner.

 



 Page 5 of 18 

 

 

B.       Death. In the event of Employee’s death during the term of his
employment, the Company’s obligation to pay further compensation hereunder shall
cease forthwith, except that Employee’s legal representative shall be entitled
to (a) receive his monthly compensation for the period up to the last day of the
month in which such death shall have occurred and (b) receive on behalf of the
Employee’s estate such benefits as to which the Employee may be entitled under
then existing Company benefit policies and programs including any and all vested
shares of capital stock, stock options, warrants or other securities.

 

C.       Not for Cause/Severance. By the Company other than for Cause in which
event the Company shall pay to the Employee an amount equal to six (6) months’
salary as severance compensation (without regard to compensation or benefits the
Employee receives from any other source). The Employee shall be eligible for all
benefits during this 6 month period including bonuses, vesting of previously
awarded stock options, health care insurance and other fringe benefits that have
been ongoing prior to the written notice (without regard to compensation or
benefits the Employee receives from any other source). The Company may elect to
pay such severance compensation in a lump sum or in equal payments over a period
of not more than six (6) months. If the Employee leaves the employ of the
Company voluntarily as a result of a breach of this Agreement by the Company,
there having been as of the date of the Company’s breach no breach of this
Agreement by the Employee which has not been cured or waived, then the
Employee’s termination of employment shall be deemed to have been a termination
by the Company other than for Cause. The Employee may treat reduction in rank or
responsibilities as termination without cause.

 

D.        Voluntary Termination. The Employee may terminate his service to the
Company at any time with a written notice of resignation provided at least
thirty (30) days prior to such termination date. No severance pay shall be
payable to the Employee upon voluntary termination of service by the Employee.
However, the Board of Directors may, in its own discretion, award the Employee
benefits such as partial vesting rights to unvested stock options, partial
continuation of fringe benefits, cash or stock option bonuses, or other
benefits, in recognition of the Employee’s service.

 

E.        Return of Company Property, Instruments of Business, Documents,
Confidential and Proprietary Information. Within 90 days of termination of
employment or death, the Employee (or his legal representative in the case of
death), must return all Company Property, including computers, tablets, and
other instruments paid for by the Company, all documents and correspondence
related to the Company, and all confidential and proprietary information that
may be in possession of the Employee. The Employee may delete articles of
personal content unrelated to the Company, but shall not otherwise delete any
information, software, or other files from soft records.

 

F.        Employee’s Indebtedness to the Company, if any, and Company’s
Obligations to the Employee, if any. Notwithstanding any of the foregoing
provisions of this Section 6, if the Employee is indebted to the Company, the
severance pay or other compensation obligations of the Company or other awards
due to the Employee, shall be applied first to such indebtedness, in accordance
with the Company’s records; the excess, if any, shall be paid to Employee and,
in any event, the Employee shall remain liable for any excess of his/her
indebtedness to the Company over any amounts owed by the Company. In addition,
upon termination of the Employee’s employment, all loans, expense reimbursements
and other amounts owed by the Company to the Employee (other than severance
compensation) shall become immediately due and payable within 90 days. All
excess indebtedness of the Employee to the Company, and all other deliverables
by the Employee to the Company, must be satisfied by the Employee within 90 days
from the termination date.

 



 Page 6 of 18 

 

 

8.       Nondisclosure of Proprietary/Confidential Information.

 

The Employee acknowledges that he will have access to information about the
Company and his employment with the Company shall, throughout the Employment
Period, bring him into close contact with many confidential affairs of the
Company, its subsidiaries and affiliates, and their respective customers,
including, without limitation, information proprietary to the Company, trade
secrets, and other confidential material, which information is not readily
available to the public and all of which is highly confidential and proprietary
and was developed at great effort and expense (such material, “Confidential
Information”). Employee further acknowledges that the timelines for drug
development processes are extra-ordinarily long, often requiring as many as ten
to twenty years from project initiation to product approval. In recognition of
the foregoing, during the Employment Period and for a period of SEVEN (7) years
thereafter, regardless of the reason for any termination of employment (whether
voluntary or involuntary and whether for Cause or otherwise), the Employee shall
not, without the written consent of the Board of Directors of the Company,
disclose, or use or make available for anyone to use (except in the course of
his employment hereunder and in furtherance of the business of the Company, its
subsidiaries, or its affiliates) any Confidential Information and the Employee
shall during the continuance of his employment by the Company use his best
efforts to prevent the unauthorized publication or misuse of any Confidential
Information; provided, however, that Confidential Information shall not include
any information (i) known generally to the public (other than as a result of
unauthorized disclosure by the Employee) or (ii) developed by the Employee
without violating any of the provisions of this Agreement.

 

The Employee agrees that upon termination of his employment with the Company for
any reason, voluntary or involuntary, with or without Cause, he will immediately
return to the Company all Confidential Information within his possession (or
under his control), and shall not at any time thereafter copy or reproduce the
same.

 

9.       Non-Solicitation / Non-Compete.

 

A.       Employee recognizes and acknowledges that during employment the
Employee will have access to, learn, be provided with, and, in some cases, will
prepare and create certain confidential proprietary business information,
including, but not limited to, client and customer information and customer
lists, all of which are of substantial value to the Company’s business. The
Employee agrees that in addition to any other limitation, for a period of twenty
four (24) months after the termination of employment hereunder by him or for any
reason by the Company, the Employee will not, on his behalf or on behalf of any
other person, firm, or corporation, call on any of the Company’s, or that of any
of its affiliates or subsidiaries, customers, investors, analysts, investment
bankers, brokers, or other persons or businesses with which the Company and/ or
its subsidiaries or affiliates had communicated, solicited investment, or
solicited for any business purposes, for the purpose of soliciting and/or
providing to any of these customers any non-public information relating to the
Company’s business, nor will the Employee in any way, directly or indirectly,
for himself, or on behalf of any other person, firm, or corporation competing
with the Company, solicit, divert, or take away any customers of the Company,
its affiliates, or its subsidiaries. In the event of an actual or threatened
breach by the Employee of the provisions of this paragraph, the Company shall be
entitled to injunctive relief restraining the Employee from the breach or
threatened breach. Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from the Employee.

 



 Page 7 of 18 

 

 

B.       During the course of employment and for a period of two (2) years from
the date of termination of this Agreement either by Employee or the Company,
with our without Cause, Employee shall not, directly or indirectly, individually
or on behalf of persons not now parties to this agreement, or as a partner,
stockholder, director, officer, principal, agent, employee, or in any other
capacity or relationship, engage in any business or employment, or aid or
endeavor to assist any business or legal entity to engage in a business
utilizing technology or other products or businesses that directly compete with
the Company’s then current customer sales and / or products in development (as
of termination). The Parties agree that the intent of this Agreement is to
protect the Company from unfair competition by the use of the Company’s
proprietary information that is used by, disclosed to, known by, or made aware
of to Employee as a result of the Employee’s employment with the Company, to the
maximum extent permitted by this Agreement and the Laws in the State of
Connecticut, and not to block the Employee’s ability to be skillfully employed.
Employee acknowledges the reasonableness of this restrictive covenant and the
reasonableness of the duration that are a part of this covenant.

 

C.       The Company recognizes that the Employee has had years of experience in
the pharmaceutical, drug development, diagnostic and health care industry, and
that concomitant with such experience is a network of personal and business
relationships already established prior to employment with the Company, and
nothing in Sections 7, 8 or 9 will limit the business or activities of Employee
except for the restriction on disclosure of proprietary and confidential
information set forth in Section 7 and independently developed by the Company,
but limited to the extent that such information, and contacts have not been
disclosed by the Company to third parties.

 

10.       Non-Solicitation of Former Employees.

 

Employee agrees that during his employment with the Company and for twenty four
(24) months after termination of employment by Employee or for cause, the
Employee will not, on behalf of himself or on behalf of any other person, firm,
or corporation, solicit for hire, nor for twenty four (24) months after such
termination, hire any of the professional or scientific employees of the Company
employed as of such termination.

 



 Page 8 of 18 

 

 

11.       Independence and Severability.

 

Each of the rights enumerated in Sections 7, 8 and 9 (the Restrictive Covenant,
Nondisclosure, and No-Solicitation clauses) shall be independent of the others
and shall be in addition to and not in lieu of any other rights and remedies
available to the Company at law or in equity. If any of the covenants contained
in Sections 7, 8 or 9, or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies, which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in Sections 7, 8 and 9 is held to be invalid or
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision to the maximum
extent permissible under applicable law(s) and in its reduced form said
provision shall then be enforceable.

 

12.       Specific Remedies.

 

A.       The Employee acknowledges that the Company shall suffer irreparable
injury if he breaches his obligations under Sections 7, 8 and 9. Accordingly, in
the event of such breach, and notwithstanding the provisions of Section 14,
Arbitration, the Employee acknowledges that the Company will be entitled to
injunctive relief in any state or federal court of competent jurisdiction within
Connecticut. The Employee further submits to the personal jurisdiction of such
courts for the purposes of any such action.

 

B.       Employee hereby acknowledges that his services are unique and
extraordinary, and are not readily replaceable, and hereby expressly agrees that
the Company, in enforcing the covenants contained herein, in addition to any
other remedies provided for herein or otherwise available at law, shall be
entitled in any court of equity having jurisdiction to an injunction restraining
him in the event of a breach, actual or threatened, of the agreements and
covenants contained in these paragraphs.

 

13.       Employee’s Duty to Mitigate.

 

In the event Employee’s employment is actually or constructively terminated by
the Company prior to the end of the Employment Period, whether or not such
termination is for Cause, Employee agrees to exert reasonable efforts to seek
alternative employment in the same or substantially similar position as that
held with the Company and at the same or substantially similar remuneration.

 

14.       Cooperation Following Termination.

 

Provided that he is fairly compensated for his time and reimbursed for his
out-of-pocket expenses, the Employee agrees that, following notice of
termination of his employment, (i) he will cooperate fully with the Company in
all matters relating to the completion of his pending work on behalf of the
Company and the orderly transition of such work to such other employees as the
Company may designate; and (ii) he will cooperate with the Company as to any and
all claims, controversies, disputes, or complaints over which he has any
knowledge or that may relate to him or his employment relationship with the
Company. Such cooperation includes, but is not limited to, providing the Company
with all information known to him related to such claims, controversies,
disputes, or complaints and appearing and giving testimony in any forum.

 



 Page 9 of 18 

 

 

15.       Arbitration.

 

To ensure rapid and economical resolution of any and all disputes directly or
indirectly arising out of, or in any way connected or related to the Executive’s
employment with the Company or the termination of that employment, the Company
and the Executive each agree that any and all such dispute, whether of law or
fact of any nature whatsoever, shall, if the dispute cannot be resolved within
thirty days despite good faith negotiation, be resolved by final and binding
arbitration by The American Arbitration Association - Commercial Division
(“AAA”) in New Haven, Connecticut. The Employee agrees to submit to binding
arbitration for the resolution of any employment related controversy, dispute or
claim (“Employment Related Claim”). The term “Employment Related Claim” means
any dispute, claim, or controversy against the Company, including claims related
to salary, bonuses, stock, options, vacation pay, fringe benefits, expense
reimbursement, severance benefits, wrongful discharge, defamation, fraud, and
breach of good faith and fair dealing, whether arising out of Employee’s
employment, the cessation of Employee’s employment or any terms or conditions of
Employee’s employment, or arising out of this Agreement (including the
restrictive covenant hereunder), which could have been brought before an
appropriate government administrative agency or in an appropriate court.
Arbitration pursuant to this Agreement shall be the exclusive means for
resolution of such claims and the Company and the Employee understand that by
signing this Agreement, they are waiving the right to obtain any legal or
equitable relief from any government agency or court, or to commence any court
action or to have a jury trial. Notwithstanding the foregoing, Employee does not
waive his right to file a complaint with the Equal Employment Opportunity
Commission pursuant to Title VII, the ADEA, and/or the OWBPA.

 

The arbitrator’s decision shall be final and binding. The arbitrator shall have
the power to award all legal or equitable relief that would have been available
in a court of law, including the costs of arbitration; to the extent such
damages are allowed under law.

 

Employee further acknowledges that he has been advised of his right to consult
legal counsel with regard to this Agreement.

 

The arbitration shall be governed by the laws of the State of Connecticut.

 

16.       Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut (without giving effect to conflicts of law). Only the
state and federal courts of Connecticut shall have jurisdiction over any
controversies regarding this Agreement; any action may be brought only in those
courts in Connecticut and the United States District Court for the District of
Connecticut having jurisdiction of the subject matter. Any process in any such
action may be served upon either party by delivering it or mailing it, certified
mail, directed to the addresses listed in Section 19.

 



 Page 10 of 18 

 

 

17.       Integration.

 

This Agreement constitutes the entire understanding between the parties hereto
relating to the subject matter hereof, superseding all negotiations, prior
discussions, preliminary agreements, and agreements related to the subject
matter hereof made prior to the date hereof.

 

18.       Modifications and Amendments.

 

This Agreement may be modified or amended only by an instrument in writing
executed by the parties hereto and approved in writing by a majority of the
Board of Directors. Such modification or amendment will not become effective
until such approval has been given.

 

19.       Severability.

 

If any of the terms or conditions of this Agreement shall be declared void or
unenforceable by any court or administrative body of competent jurisdiction,
such term or condition shall be deemed severable from the remainder of this
Agreement, and the other terms and conditions of this Agreement shall continue
to be valid and enforceable.

 

20.       Notice.

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given as of the date delivered if delivered in person or by telecopy or if
mailed, by express courier, postage prepaid, addressed as follows:

 

If to Employee: 24 Carhart Ave.  #204   White Plains, NY 10605         If to the
Company: NanoViricides, Inc.   1 Controls Drive   Shelton, CT 06484

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of changes of address shall be
effective upon receipt.

 



 Page 11 of 18 

 

 

21.       Waiver.

 

Failure of a party to enforce one or more of the provisions of this Agreement or
to require at any time performance of any obligations hereunder shall not be
construed to be a waiver of such provisions by such party nor to in any way
affect the validity of this Agreement or such party’s right thereafter to
enforce any provision of this Agreement, nor to preclude such party from taking
any other action at any time which it would legally be entitled to take. The
performance of any condition or obligation imposed upon the Employee hereunder
may be waived only upon the written consent of the Board of Directors of the
Company. Such waiver shall be limited to the terms thereof and shall not
constitute a waiver of any other condition or obligation of the Employee under
this Agreement.

 

22.       Assignment.

 

Neither party shall have the right to assign any rights or obligations under
this Agreement without the prior written approval of the other party.

 

23.       Headings.

 

The headings have been inserted for convenience only and are not to be
considered when construing the provisions of this Agreement.

 

24.       Counterparts.

 

The parties may execute this Agreement in multiple counterparts, each of which
constitutes an original as against the party that signed it, and all of which
together constitute one agreement. This Agreement is effective upon delivery of
one executed counterpart from each party to the other parties. The signatures of
all parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending party’s signature is as effective as signing and delivering the
counterpart in person.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written upon.

 

  For NanoViricides, Inc.                     /s/     By       Duly authorized  
                  For Employee                     /s/     IRACH B.
TARAPOREWALA, Ph.D.  

 

 Page 12 of 18 

 

 

ANNEX A

 

[Stock Options]

 

 Page 13 of 18 

 

 

ANNEX B

 

Milestone Based Bonus Structure Pertaining to Articles 5C and 5D

 

Milestone Achievements Anticipated Timeline Non-Cash Award Cash Award

Upon full execution of the Employment Agreement

(As more fully set forth in Section 5C).

  Options to purchase 300,000 shares of NNVC restricted (Sec. 144) common stock
at a price equal to 120% of the Company’s Common Stock on the date of issuance
of the warrants. The warrants will contain a cashless exercise provision -
Complete IND-enabling studies (GMP CMC scale-up, GMP stability studies, topical
formulation optimization, toxicology studies) 9 months from the date of the
Employment Agreement - - Obtain United States FDA IND approval for the topical
herpes product One calendar year from the date of the Employment Agreement
100,000 restricted stock shares (Sec. 144)   Successfully complete Phase 1
clinical trial on topical herpes product 1.5 years from the date of the
Employment Agreement 100,000 restricted stock shares (Sec. 144)   Initiate Phase
2a clinical trials on topical herpes product       Successfully complete Phase
2a proof of concept clinical trial on topical herpes product 2.75 years from the
date of the Employment Agreement 200,000 restricted stock shares (Sec. 144)
$100,000 Obtain IND approval on a non-herpes product 2.0 years from the date of
the Employment Agreement 100,000 restricted stock  shares (Sec. 144)   Obtain a
Pharma licensing deal on any company product(s)  3 years from the date of the
Employment Agreement 500,000 Restricted shares (Sec. 144) $100,000 Financing
rounds in excess of $10M   At the Discretion of BOD At the Discretion of BOD

 



 Page 14 of 18 

 

  

Additional Employee Representations

Attachment A: Prior Inventions

 

TO: Nanoviricides, Inc.       FROM:     DATE:  

 

SUBJECT: Disclosure of Prior Inventions.

 

1.        No Inventions or Improvements.

 

☐ I have No Inventions or Improvements to disclose relevant to the subject
matter of my provision of service to Nanoviricides, Inc., a Nevada corporation
(the “Corporation”), that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my engagement by the
Company.

2.        List of Published Inventions and Work Publications

 

☐ Attached is a complete listing of all published inventions or improvements and
work products relevant to the subject matter of my provision of service to
Nanoviricides, Inc., a Nevada corporation (the “Corporation”), that have been
made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company. Please list items in preparation
first, followed by submitted items, and then published/approved items, in
reverse chronological order. Please make separate lists as follows:

 

2.1        For issued patents, patent applications, or provisional patent
applications, please list:

(a) Date, (b) Patent Issued/Application Number, (c) Status (issued/applied for,
expired), (d) Title, (e) Inventors, (f) Assigns/Owners, (g) expiration date.

 

2.2        For other inventions and improvements that have been disclosed but
are not available for public use without a license, please list:

(a) Date, (b) Title, ( c) Non-confidential Summary, (d) Inventors, (e)
Assigns/Owners, (f) disclosure reference, (g) information relevant to obtaining
a license if needed.

 

2.3        For publications of work products including publications submitted,
and publications in preparation, please provide the list using standard
scientific format.

 

3.       List of Confidential Inventions

 

☐  Attached is a complete list of Inventions and Improvements that I cannot
disclose in full due to prior confidentiality agreements, and because said
information is not available in public domain, that may be relevant to the
subject matter of my provision of service to Nanoviricides, Inc., a Nevada
corporation (the “Corporation”), that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company.

 



 Page 15 of 18 

 

 

3.1        For Confidential Inventions and Improvements, please list:

(a)  Date, (b) Party to whom Confidentiality is Owed, (c) Party to whom the
Proprietary Rights belong, (d) your Relationship to the Party, (e) Title of
Subject Matter, and (f) a Non-confidential Description sufficient to
circumscribe the invention and distinguish it in the field.

 

 Page 16 of 18 

 

 

Attachment B

PATENT ASSIGNMENT

 

For valuable consideration received by me from Nanoviricides, Inc., a
corporation having an office at 1 Controls Drive, City of Shelton and State of
Connecticut,

I, ________________________________________________, do hereby sell, assign and
convey to Company, its successors or assigns, my entire right, title and
interest:

 

(1) In and to an invention entitled as described in an application for Letters
Patent of the United States of America, Serial No. _______________________ filed
___________, 20__.

 

(2) In and to said application for Letters Patent of the United States of
America, in and to all other applications for Letters Patent of the United
States of America based upon said invention (including renewal, divisional,
continuation, substitute, and reissue applications), and in and to the Letters
Patent to he granted thereon, including extensions and reissues, if any, to the
full ends of the terms for which said Letters Patent may be granted; and

 

(3) In and to all applications for Letters Patent for said invention now or
hereafter filed in countries foreign to the United States of America, and in and
to any and all Letters Patent granted on said applications to the full ends of
the terms for which said Letters Patent may be granted, reissued or extended;
including without limitation the following:

 

Country Application Serial No. Filing Date                                      
                                                   

 



 Page 17 of 18 

 

  

(4) In and to all discoveries or inventions now existing or which may be
discovered hereafter as a result of my employment with Nanoviricides, Inc. and
or its affiliates.

 

And I hereby covenant and agree that I have the right to execute this assignment
as a joint inventor and as the assignee of the entire interest of
_________________________________ ____________________________ the other joint
inventor, of said invention, and I have not executed and will not execute any
document in conflict herewith, that I will at any time upon request execute and
deliver any and all papers that may be necessary or desirable to perfect the
title to said invention and Letters Patent in Nanoviricides, Inc. Corporation,
its successors or assigns, and if Nanoviricides, Inc. Corporation, its
successors or assigns, desire(s) to file one or more renewal, divisional,
continuation or substitute applications of or for the aforesaid application
Serial No.___________________________, or to secure a reissue or extension of
such Letters Patent, or to file a disclaimer relating thereto, I will upon
request sign and deliver all papers, make all rightful oaths and do all lawful
acts requisite therefor without further compensation, but at the expense of
Corporation, its successors or assigns.

 

I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agents and attorneys-in-fact, which appointment is
coupled with an interest, to act for and in my behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Agreement with the same legal force and effect as if
executed by me.

 

And I do further covenant and agree that I will at any time upon request
communicate to Nanoviricides, Inc. Corporation, its successors or assigns, any
facts relating to said invention and Letters Patent, or the history thereof,
known to me, and testify to the same in any interference, litigation or other
proceeding when requested so to do.

 

And the Commissioner of Patents and Trademarks of the United States of America
is hereby authorized and required to issue said Letters Patent of the United
States of America to Corporation, its successors or assigns, as assignee of the
entire right, title and interest therein.

 

Signed at ___________________ (place) this ____ day of ________ (month), _______
(year).

 

 

  sd           By:       (Inventor)

 

 

 Page 18 of 18 



 

 

 

